324 F.2d 372
Emanuel D. KELMANS, Appellant,v.UNITED STATES of America, Appellee.
No. 20245.
United States Court of Appeals Fifth Circuit.
Oct. 15, 1963, Rehearing Denied Dec. 12, 1963.

J. Edward Worton, Miami, Fla., for appellant.
Lloyd G. Bates, Jr., Asst. U.S. Atty., William A. Maeadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before CAMERON, WISDON, and GEWIN, Circuit Judges.
PER CURIAM.


1
The defendant was convicted on a one-count indictment charging him with 'knowingly and fraudulently mak(ing) a false oath' in a bankruptcy proceeding in that he swore to the bankrupt having no assets 'whereas in truth and fact the said bankrupt had substantial assets'.  The Court has read the record and has carefully considered the briefs filed and the oral argument.  We find that there is no merit to the appellant's contentions.  Contrary to the appellant's contentions, we hold as follows:


2
(1) The indictment was sufficient; the grant jury asserted knowledge of substantial assets in the possession of the bankrupt.  United States v. DeBrow, 1953, 346 U.S. 374, 74 S. Ct. 113, 98 L. Ed. 92; Kelly v. United States, 5 Cir., 1931, 47 F.2d 122.


3
(2) The evidence was sufficient to show that the defendant signed the bankruptcy schedules under oath, an essential element of the offense.


4
(3) The trial judge did not err in his rulings on the admissibility of the evidence introduced by the Government.


5
The judgment must be affirmed.